SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

663
KA 12-00719
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JERWIE RICHARDSON, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANE I. YOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Joseph
D. Valentino, J.), entered January 4, 2012. The order determined that
there was an error in the sentencing transcript and clarified the
sentence.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed.

     Memorandum: On a prior appeal, we affirmed defendant’s judgment
of conviction (People v Richardson, 203 AD2d 932, lv denied 84 NY2d
831). Defendant now appeals from an order settling the transcript of
his sentencing proceeding, correcting the scrivener’s errors therein,
and correcting the sentence and commitment form to reflect the
sentence imposed. Although no appeal as of right lies from the order
(see CPL 450.15 [3]; 450.30 [3]; see generally People v Stevens, 91
NY2d 270, 277), we treat the notice of appeal as an application for
leave to appeal pursuant to CPL 460.15 and grant the application (see
generally People v Stevenson, 176 AD2d 516, 517, lv denied 79 NY2d
832; People v Frizer, 328 NYS2d 368, 368).

     Contrary to defendant’s contention, the record establishes that
the sentencing transcript contained a clerical error, and Supreme
Court properly exercised its inherent power to correct the transcript,
as well as the sentence and commitment form (see generally People v
Richardson, 100 NY2d 847, 850; People ex rel. Davidson v Kelly, 193
AD2d 1140, 1141). Finally, we reject defendant’s further contention
that he was deprived of effective assistance of counsel (see People v
Wester, 82 AD3d 1677, 1678, lv denied 17 NY3d 803; People v Moye, 13
AD3d 1123, 1123, lv denied 4 NY3d 833).

Entered:    June 19, 2015                          Frances E. Cafarell
                                                   Clerk of the Court